DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on October 22, 2021 and wherein the Applicant has amended claims 31-33, 40-41, 43, 45. 
In virtue of this communication, claims 26-45 are currently pending in this Office Action.
With respect to the objection of claims 23, 30-34, 40, 42, 43-45 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 1 of page 7 in Remarks filed on October 22, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 23, 30-34, 40, 42, 43-45 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 31, 33-34, 43, 45 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 7 in Remarks filed on October 22, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 31, 33-34, 43, 45 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fersch et al (US 20170243590 A1, hereinafter Fersch) and in view of reference Hilpert et al (US 20110173005 A1, hereinafter Hilpert).
Claim 26: Fersch teaches an apparatus (title and abstract, ln 1-16, fig. 1 and details in figs. 2-3) comprising at least one processor (e.g., a processor including an object processor in fig. 2, para [0011]) and at least one memory (storage medium) including computer program code (software program code in the storage medium, para [0011]), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus (executed by the processor, para [0011]) to:
receive an audio format (e.g., AC-4 bitstream, para [0032], fig. 5) comprising a plurality of individual audio signal streams (including substream 411, 412, 413, 414 in the presentation 401 fig. 4, and substream 0, 1, …, in the field 520 in fig. 5, para [0041]) and metadata (including presentations 401, 402, 403, etc. in fig. 4, located at presentation entities 512 contained in presentation section 510 in fig. 5, para [0041], [0059]-[0060]) wherein the metadata comprises a dependency field (presentation 401 is indicative of a selection of substreams 411, 412, 413, 414 and describing a personalized audio program comprising the substreams 411, 412, 414, but 
determine that a dependency field (inserting a first set of object channel frames and  related metadata frames into a respective set of substream entity 520 of the first container 501 in fig. 5, at step 604 and inserting presentation data or presentation info 0, 1, which inherently has a field of indicative of one or more substreams 411, 412, 413, 414 for a corresponding decoder 7, 20 to identify and to extract one or more substreams 411, 412, 413, 414, para [0070], i.e., link or indication to the one or more substreams 411, 412, 413, 414) associated with a first individual audio signal stream of the plurality of individual audio signal streams (e.g. inserted first set of object channel frames and metadata frames in the substream entity 520 in fig. 5 and step 603 in fig. 6) indicates that the first individual audio signal stream (substream 411 in fig. 4) is related to a second individual audio signal stream of the plurality of individual audio signal streams (e.g., substreams 412 and 414 selected into the same personalized audio 
encode the first and second individual audio signal streams (via contribution encoder 110 or Dolby E+ encoding and object grouping in fig. 2, para [0032]).
However, Fersch does not explicitly teach that it is as a combined multichannel audio signal by the audio encoder while performing the disclosed encoding of the first and second individual audio signal streams.
Hilpert teaches an analogous field of endeavor by disclosing an apparatus (title and abstract, ln 1-14 and fig. 8) and wherein encoding a first and a second individual audio signal streams (channel signals L and R in the stereo input audio signals in fig. 8) as a combined multichannel audio signal by the audio encoder (downmix audio channel M via the downmix 152 and encoded by core-coder 154 or 156 in fig. 8) for benefits of improving the audio encoding by balancing between desired low bitrate and higher sound quality in the aspects of estimating the type of the input audio signal channels and encoding the downmix audio channels according to the correlation of the input audio signal channels (para [0009]-[0011], through element 66 in fig. 8, para [0096]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first and second individual audio signal streams and wherein encoding the first and the second individual audio signal streams as the combined multichannel audio signal by the audio encoder, as taught by Hilpert, to the first and the second individual audio signal streams in the apparatus, as taught by Fersch, for the benefits discussed above.
Claim 38 has been analyzed and rejected according to claim 26 above.
Claim 27: the combination of Fersch and Hilpert further teach, according to claim 26 above, wherein the metadata further comprises a dependency field associated with a further individual audio signal stream of the plurality of audio signal streams (Fersch, e.g., substream 414 associated with the substreams 411, 412, via the presentation 401 in fig. 4; presentation info 0, 1, …, or presentation data are inserted used to select different combinations of speaker channels and/or object channels for generating personalized audio program, para [0023], and indicating locations of the individual substreams, by which a decoder 200 can directly extract the substreams 411, 412, 414 required from the locations indicated by the presentation data for the presentation 401, para [0044], for benefits of no need for decoding or parsing the complete bitstream 500, para [0057], para [0070], and Hilpert, ICC2 at 82a indicated correlation between the L and R channels in fig. 6, para [0108]), wherein the apparatus is further caused to:
determine that the dependency field associated with the further individual audio signal stream indicates the further individual audio stream is independent from other individual audio signal streams of the plurality of individual audio signal streams (Fersch, e.g., substream 413 may not be associated through the presentation 401 in fig. 4, and Hilpert, ICC3 at field 82b with phase difference PI 84 indicated that the L and R channels are decorrelated at this frame period, para [0108]); and
encode the further individual audio stream as a single mono channel audio signal by the audio encoder (Fersch, the bed of the individual speaker channels and object channels are encoded through Dolby E+ encoding, etc., in fig. 2 ).
Claim 28: the combination of Fersch and Hilpert further teach, according to claim 26 above, wherein the apparatus caused to determine that the dependency field associated with the first individual audio signal stream of the plurality of individual audio signal streams is related to the second individual audio signal stream of the plurality of individual audio signal streams is further caused to:
determine that the dependency field associated with the first individual audio signal stream has an indicator indicating the second individual audio signal stream (Fersch, the presentation info 512 carries presentation data or presentation info 0, 1, … in fig. 5, and the information data indicating locations from which, the substreams for the personalized audio program are directly extracted, para [0044], and, Hilpert, ICC2 in field 82a at the period 80b in fig. 6).
Claim 35: the combination of Fersch, and Hilpert further teach, according to claim 26 above, wherein the first individual audio signal stream is related to the second individual audio signal stream comprises the first individual audio signal stream is substantially correlated to the second individual audio signal stream (Fersch, the substreams 411, 412 related to each other via the presentation 401, para [0041]-[0041]; e.g., speaker channels having L channel and left surround channel within the 5.1 channel configuration in fig. 2 is inherently correlated and Hilpert, correlated two channels indicated by ICC2 at the field, para [0108]).
Claim 36: the combination of Fersch and Hilpert further teach, according to claim 26 above, wherein the combined multichannel audio signal is a stereo audio signal (Fersch, stereo channel 2.0 Away and 2.0 Home in fig. 2, para [0031], and Hilpert, stereo L and R channels in fig. 8).
Claim 37: the combination of Fersch and Hilpert further teach, according to claim 26 above, wherein the plurality of individual audio signal streams are captured by a plurality of microphones distributed in an audio scene (Fersch, microphones 100, 101, 102, …, 103 which can representing an event, i.e., scene, such as soccer or rugby game, a car or motorcycle race, or another sporting event, or 5.1 mix, i.e., 5.1 speaker scene in fig. 2, para [0027], and Hilpert, stereo scene represented by the left and right channels in fig. 8).
Claim 39 has been analyzed and rejected according to claims 38, 27 above.
Claim 40 has been analyzed and rejected according to claims 38, 28 above.

Claims 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fersch (above) and in view of references Hilpert (above) and Thesing (US 20120209615 A1).
Claim 29: the combination of Fersch and Hilpert further teach, according to claim 28 above, except wherein the metadata further comprises a numerical identifier for the first individual audio signal stream and a numerical identifier for the second individual audio signal stream.
Thesing teaches an analogous field of endeavor by disclosing an apparatus (title and abstract, ln 1-9 and a device in fig. 5) and wherein the apparatus comprising at least one processor (including processor 72 in fig. 5) and at least one memory (memory 73, 74 in fig. 5) including computer program code (software implementation, para [0067]), with the at least one processor, cause the apparatus to:
	receive an audio format (receiving 7.1 channel configuration with respect to the received ch0, ch1, …, ch7 in fig. 3) comprising a plurality of individual audio signal streams 
determine that a dependency field (including each space within a mapping table represented by a column of components 38 in fig. 3) associated with a first individual audio signal stream of the plurality of individual audio signal streams (e.g., center channel with an identifier 0 or a left channel with an identifier 1 in fig. 3) indicates that the first individual audio signal stream is related to a second individual audio signal stream of the plurality of individual audio signal streams (e.g., the left channel with the value 1 and the center channel with the value 1 in the component 38 in fig. 3 indicates the left channel and the center channel are related for outputting in fig. 3, para [0029]-[0030], para [0040], para [0047]-[0048]) and wherein the metadata further comprises a numerical identifier for the first individual audio signal stream (in the component 32, 34, and component 32 determines the configuration of the input channel signals, e.g., 7.1 configuration in fig. 3 and 4.0 configuration in fig. 4; numerical number 0 in component 34 represents the center channel C in fig. 3) and a numerical identifier for the second individual audio signal stream (the numerical number 1 or 0 representing the left 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein wherein the metadata further comprises a numerical identifier for the first individual audio signal stream and a numerical identifier for the second individual audio signal stream, as taught by Thesing, to the metadata in the apparatus, as taught by the combination of Fersch and Hilpert, for the benefits discussed above.
Claim 30: the combination of Fersch, Hilpert, and Thesing further teach, according to claim 29 above, wherein the indicator indicating the second individual audio signal stream comprises an indication that the numerical identifier of the second individual audio signal stream is greater than the numerical identifier of the first individual audio signal stream (Fersch, substream entity 412 is greater than the substream entity 411 and Thesing, the left channel represented by value 1 and the center channel represented by value 0 in the component 34 in fig. 3).
Claim 31 has been analyzed and rejected according to claim 30 above (Fersch, substream entity 412 is greater than the substream entity 411 by 1, and Thesing, the left channel represented by value 1, while the center channel represented by value 0 in the component 34 in fig. 3).
Claim 32: the combination of Fersch, Hilpert, and Thesing further teach, according to claim 29 above, that the numerical identifier of the second individual audio signal stream is less 
Claim 33 has been analyzed and rejected according to claim 32 above (Fersch, substream entity 412 and the substream entity 411 and the difference is one, or substream 0, substream 1, substream 3, …, and the difference between thereof is one in fig. 5 and Thesing, the identifier of the left channel, e.g., 1 and the identifier of the center channel, e.g., 0 and thus, difference by 1).
Claim 34: the combination of Fersch, Hilpert, and Thesing further teach, according to claim 29 above, wherein the indicator indicating the second individual audio signal stream comprises the numerical identifier of the second individual audio signal stream (Fersch, the substream entity 412 as the second individual audio signal stream in fig. 4 and Thesing, e.g., the identifiers of the center channel and the left channel are 0 and 1, respectively in the component 34 of fig. 3).
Claim 27: the combination of Fersch, Hilpert, and Thesing further teach, according to claim 26 above, wherein the metadata further comprises a dependency field associated with a further individual audio signal stream of the plurality of audio signal streams (Fersch, e.g., substream 414 associated with the substreams 411, 412, via the presentation 401 in fig. 4; presentation info 0, 1, …, or presentation data are inserted used to select different combinations of speaker channels and/or object channels for generating personalized audio 
determine that the dependency field associated with the further individual audio signal stream indicates the further individual audio stream is independent from other individual audio signal streams of the plurality of individual audio signal streams (Fersch, e.g., substream 413 may not be associated through the presentation 401 in fig. 4, and Hilpert, ICC3 at field 82b with phase difference PI 84 indicated that the L and R channels are decorrelated at this frame period, para [0108]; and Thesing, the value 0 in the component 38 indicating independent of the center channel 0 and left channel 1 with respect to the outputting channels in the first mapping table located at the first column of component 38 in fig. 3); and
encode the further individual audio stream as a single mono channel audio signal by the audio encoder (Fersch, the bed of the individual speaker channels and object channels are encoded through Dolby E+ encoding, etc., in fig. 2 ).
Claim 28: the combination of Fersch, Hilpert, and Thesing further teach, according to claim 26 above, wherein the apparatus caused to determine that the dependency field associated with the first individual audio signal stream of the plurality of individual audio signal 
determine that the dependency field associated with the first individual audio signal stream has an indicator indicating the second individual audio signal stream (Fersch, the presentation info 512 carries presentation data or presentation info 0, 1, … in fig. 5, and the information data indicating locations from which, the substreams for the personalized audio program are directly extracted, para [0044], and, Hilpert, ICC2 in field 82a at the period 80b in fig. 6; and Thesing, the values of the center channel and the left channel in the component 38 in fig. 3).
Claim 39 has been analyzed and rejected according to claims 38, 27 above.
Claim 40 has been analyzed and rejected according to claims 38, 28 above.
Claim 41 has been analyzed and rejected according to claims 38, 29 above.
Claim 42 has been analyzed and rejected according to claims 41, 30 above.
Claim 43 has been analyzed and rejected according to claims 42, 31 above.
Claim 44 has been analyzed and rejected according to claims 41, 32 above.
Claim 45 has been analyzed and rejected according to claims 44, 33 above.

Response to Arguments

Applicant's arguments filed on October 22, 2021 have been fully considered and but are moot. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations.
With respect to the prior art rejection of independent claim 26 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: references “whether considered individually or in combination, fail to teach or suggest, “metadata comprises a dependency field associated with each of the plurality of individual audio signal streams, and wherein the dependency field indicates whether an individual audio signal stream is related to another individual audio signal stream, and determine that a dependency field associated with a first individual audio signal stream of the plurality of individual audio signal streams indicates that the first individual audio signal stream is related to a second individual audio signal stream of the plurality of individual audio signal streams” because Fersch’s “sequence” “refers to substreams as being in a sequence” (such as “substreams 411, 412, 413, and 414 of Figure 4” as a sequence), “does not necessarily equate to metadata comprising a dependency field. The disclosure of sequence in Fersch is therefore not a sufficient disclosure or suggestion of metadata comprising a dependency field”, and “there is no suggestion or disclosure in Fersch that the disclosed metadata comprises links to other substreams, nor includes claimed dependency field”, as asserted in paragraph 1 of page 8 in Remarks filed on October 22, 2021.
In response to the argument cited above, the Office respectfully disagrees because claim 26 uses broad phrases “associated with”, “related to” in claim 26, and thus, channel streams within a given channel configuration such as 7.1, 5.1, or 2.0, etc., are all related each other and descriptions of channel streams would also be interpreted as “associated with” and 
35 USC §103(a) and about the claimed feature “determine that the dependency field associated with … indicates the further individual audio stream is independent from other individual audio signal streams of … of individual audio signal streams” and argued “The flawed interpretation with respect to the independent claims is there exacerbated when considering the rejection fo claim 27, as the Office Action refers to the same sequence of Figure 4 for allegedly disclosing that an alleged dependency field of substream 413 indicates disassociation with, and independent from, the other illustrated substreams” because “Fersch describes each of the substreams 411, 412, 413, 414 as belonging to the sequence, which refers to the substreams being associated with a sequence of audio frames”, as asserted in paragraph 2 of page 8 in in Remarks filed on October 22, 2021.
In response to argument above, the Office further respectfully disagrees because the sequence of in the Fesch’s embodiment (fig. 4) does not include substream 413, and claim 26 broadly recited “a field” “indicate” and thus, Fesch’s presentation data with absence of location of a substream (e.g., 413 for the presentation 401) meets the argued feature above and thus, the argument is not persuasive. Thesing above also teaches the argued feature (e.g., channel streams SL/SR in the component 34 with values 0 in the first column representing a mapping operation in fig. 3) and thus, the argued feature is also not new.
With respect to the claimed feature “the metadata data comprises a numberical identifier” as recited in claim 29 which now depends on claim 28, the applicant argued “It is respectfully submitted that the indicators 411 and 412 are numerical indicators for the purposes of indication in the patent application drawings. Referring to numerical indicators in a 
In response to the argument above, the Office further respectfully disagrees because Fersch clearly discloses that method and systems are implemented in a digital domain (para [0091]) and thus, representation of characters and numbers are inherently represented by bits (e.g., ASCII table defined 7-bits associated with numbers, characters, and symbols, https://www.google.com/imgres?imgurl=https://upload.wikimedia.org/wikipedia/commons/c/cf/USASCII_code_chart.png&imgrefurl=https://en.wikipedia.org/wiki/ASCII&h=1241&w=1724&tbnid=Gcjw1cCFnJ60BM&q=ascii+code+table&tbnh=190&tbnw=265&usg=AI4_-kRc1LhyY2RnWctvhrBIEwaRcY3hyA&vet=1&docid=W0bMX2lmb8aQuM&itg=1&hl=en&sa=X&ved=2ahUKEwiK6_zugqD1AhVJonIEHQ6GDL8Q9QF6BAgDEAM, i.e., numeric numbers) which inherently represents numerical number (e.g., representation of locations of the substreams indicated by the presentation data, para [0044]) and thus, the argument above is also not persuasive. However, in order to the progress the prosecution, the office further referred the prior art Thesing which also teaches the argued feature above (e.g., component 34, numeric number 0 represents ch0, or center channel stream, 1 represents ch1 or left channel stream, etc., in fig. 3) and thus, the argued feature is also not new.
On the bases of above analyses and evidences from the prior arts, the prior art rejection of independent claim 26 under 35 USC §103(a), as set forth in the Office Action, is maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, for example, claims 29, 31-33, 41, 43, 45.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654